DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 01/27/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 4 and 5 under 35 U.S.C. 112(b) as being indefinite to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 10/28/21 is overcome by the cancellation of the claims.

4.	The rejection of Claims 3 and 6 under 35 U.S.C. 112(b) as being indefinite to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 10/28/21 is overcome by the Applicant’s amendments.

5.	The rejection of Claim 2 under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends as set forth in the Non-Final Rejection filed 10/28/21 is overcome by the cancellation of the claim.

Claim 3, 4, 6, and 7 under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends as set forth in the Non-Final Rejection filed 10/28/21 is overcome by the Applicant’s amendments.

7.	The rejection of Claims 2, 4, and 5 under 35 U.S.C. 102(a)(1) as being anticipated by Ham et al. (WO 2014/193153 A1) set forth in the Non-Final Rejection filed 10/28/21 is overcome by the cancellation of the claims.

8.	The rejection of Claims 1, 3, and 6-14 under 35 U.S.C. 102(a)(1) as being anticipated by Ham et al. (WO 2014/193153 A1) set forth in the Non-Final Rejection filed 10/28/21 is overcome by the Applicant’s amendments.

9.	The rejection of Claim 15 under 35 U.S.C. 103 as being unpatentable over Ham et al. (WO 2014/193153 A1) in view of Dai et al. (US 2015/0144898 A1) as set forth in the Non-Final Rejection filed 10/28/21 is NOT overcome by the Applicant’s amendments.

Examiner’s Note
10.	The Office has relied on the Machine English Translation of national phase publication CN 105473594 A as the English equivalent of WIPO publication WO 2014/193153 A1 (herein referred to as “Ham et al.”).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 1, 3, and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ham et al. (WO 2014/193153 A1).
	Ham et al. discloses compounds of the following form:

    PNG
    media_image1.png
    234
    405
    media_image1.png
    Greyscale

([11]) where X = O or S ([0018]); an embodiment is disclosed:


    PNG
    media_image2.png
    110
    130
    media_image2.png
    Greyscale

(page 8).  However, Ham et al. does not explicitly disclose an embodiment that fully reads on Applicant’s formula (1), particularly in regards to the nature of the Y group (in A).  Nevertheless, it would have been obvious to modify the compound above such that X = S, R1 = phenyl, and A = combinations of the Applicant’s recited structures (with Y = S or NR9 (with R9 = phenyl)) of Applicant’s formula (1); A = Applicant’s formula (5) (with R5 = aryl having 6 carbon atoms (phenyl)); corresponds to compound 44 as recited by the Applicant in Claim 7.  The motivation is provided by the fact that the modification merely involves the exchange of one atom (oxygen) for functional equivalent (sulfur) of the same group (and easily envisioned from the scope of “X” in Ham et al.’s general formula), thus rendering the production predictable with a reasonable expectation of success.  
	Ham et al. further discloses the following organic electroluminescent (EL) device for the construction of flat panel display elements ([0004]):

    PNG
    media_image3.png
    328
    417
    media_image3.png
    Greyscale

comprising substrate (10), anode (11), hole-injecting layer (12), hole-transporting layer (13), light-emitting layer (14), electron-transporting layer (15), and cathode (16) ([0029]).  .

14.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ham et al. (WO 2014/193153 A1) as applied above and in further view of Dai et al. (US 2015/0144898 A1).	
	Ham et al. discloses the organic electroluminescent (EL) device of Claim 9 as shown above in the 35 U.S.C. 102(a)(1) rejection.  However, Ham et al. does not explicitly disclose a backlight panel.
	Dai et al. discloses that organic EL devices offer many benefits, including low power consumption and fast response times; it can be used as backlight of LCDs ([0002]).  It would have been obvious to utilize the organic EL device as disclosed by Ham et al. for the construction of electronic devices, including as backlight of LCDs.  The motivation is provided by the disclosure of Dai et al. which teaches that organic EL devices offer many benefits for the construction of known and useful commercial devices, including low power consumption and fast response times.

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/JAY YANG/Primary Examiner, Art Unit 1786